This is an appeal from the county court of Okmulgee county, wherein the plaintiff in error was convicted of the offense of unlawfully transporting intoxicating liquors, and sentenced to pay a fine of $250 and to serve a term of 90 days' imprisonment in the county jail. The Attorney General has filed a motion to dismiss the appeal, which said motion is as follows:
"Comes now the Attorney General and represents and shows to the court that this is an appeal from a judgment of conviction in the county court of Okmulgee county wherein plaintiff in error was found guilty of the offense of unlawfully transporting liquors, and judgment rendered sentencing him to 90 days in the county jail, and assessing a fine of $250 which said judgment was rendered on the 1st day of May, 1920.
"That the said appeal was not perfected, and the record in said case was not filed in this court until August 19, 1920, which was more than 60 days after the date of the rendition of said judgment, and the trial court not having extended the time in which said appeal should be perfected, this court is without jurisdiction to entertain said appeal, for which reason the defendant in error moves that the appeal be dismissed.
"S.P. Freeling, Attorney General. *Page 377 
"E.L. Fulton, Assistant Attorney General."
An examination of the record discloses that the motion to dismiss the appeal is well taken, and for reasons stated in the motion the appeal is hereby dismissed. The following decisions of this court are in point: Danna v. State, 16 Okla. Crim. 114,180 P. 869; Krivanek v. State, 11 Okla. Crim. 172, 144 P. 188.